DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/16/2020 being considered.
Claim Objections
Claims 2-3 and 11 objected to because of the following informalities:
Claims 2-3 should be “the at least one suction cup”
Claim 11 should be “each of the at least one suction cups” 
 Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-6, 8, 9, and 12-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huber (US 5,600,864).
Regarding claim 1, Huber discloses a  scrubbing device, comprising: 
a base member (Figure 2 Item 31) having at least one suction cup (Items 24, 26, 28, and 30) disposed on a rear side of the base member; 
the at least one suction cup configured to removably secure the base member to a bathroom surface (Column 2 Lines 27-37); 
the base member having a scrubbing member disposed on a front side thereof (Item 12 and 16 are two different scrubbing surfaces); 
the scrubbing member further comprising at least one groove (Item 34); and 
wherein the groove is sized and shaped to receive a portion of a finger of a user.  
Regarding claim 4 and 5, Huber discloses the scrubbing device of claim 1, wherein the scrubbing member is a porous material/sponge (Column 2 Lines 19-21).  
Regarding claim 6, Huber discloses the scrubbing device of claim 1, wherein the scrubbing member is a pad (Item 12 is referred to as a pad).  
Regarding claim 8 and 9, Huber discloses the scrubbing device of claim 1, wherein the scrubbing member is a coarse grit or a fine grit (Column 2 Lines 11-21)
Regarding claim 12, Huber discloses scrubbing device, comprising: 
a base member (Item 31) having at least one suction cup (Items 24, 26, 28, and 30) disposed on a rear side of the base member; 
the at least one suction cup configured to removably secure the base member to a bathroom surface (Column 2 Lines 27-37); 
the base member having a female connector configured to removably secure a scrubbing member via a complementary male connector (Figure 2 the male end of the suction cup is inserted into the female slot); 
the scrubbing member further comprising at least one groove (Item 34); and 
wherein the groove is sized and shaped to receive a portion of a finger of a user.  
Regarding claim 13 and 16, Huber discloses the scrubbing device of claim 12, wherein a first side of the scrubbing member comprises a different grit than a second side of the scrubbing member (Column 2 Lines 11-21).  
Regarding claim 14 and 17, Huber discloses the scrubbing device of claim 12, wherein a first side of the scrubbing member comprises an identical grit to a second side of the scrubbing member.  
Regarding claim 15, Huber discloses the scrubbing device of claim 12, wherein the scrubbing member is reversible (Column 2 Lines 27-37).  

Claims 1, 7, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wise (US 3,135,003).
Regarding claim 1, Wise discloses a  scrubbing device, comprising: 
a base member (Item 8) having at least one suction cup (Item 9) disposed on a rear side of the base member; 
the at least one suction cup configured to removably secure the base member to a bathroom surface ; 
the base member having a scrubbing member disposed on a front side thereof (Item 7); 
the scrubbing member further comprising at least one groove (Item 16); and 
wherein the groove is sized and shaped to receive a portion of a finger of a user.  
Regarding claim 7, Wise discloses the scrubbing device of claim 1, wherein the scrubbing member comprises the shape of a hockey puck (Figure 1 and 3 shows it being cylindrical).  
Regarding claim 10, Wise discloses the scrubbing device of claim 1, wherein the groove further comprises a lip disposed about a perimeter of the groove (Item 14).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Huber (US 5600864) in view of Sanddell (US 2556003).
Regarding claim 2, Huber discloses the scrubbing device of claim 1. Huber fails to explicitly disclose wherein the suction cup is composed of a rubber material.  
Sandell teaches a scrubbing device wherein the suction cup is made of a rubber material (Column 3 Lines 60-63).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to make the suction cup of Huber out of a rubber material as taught by Sandell.  Selection of a known material on the basis of its suitability for an intended use involves only routine skill in the art (see MPEP 2144.07).  Modifying the material of the suction cup would lead to the result of creating a resilient suction cup, capable of easily deforming.
Regarding claim 11, Huber discloses the scrubbing device of claim 1. Huber fails to explicitly disclose wherein each suction cup further comprises a pull tab.  
Sandell teaches a scrubbing device wherein each suction cup further comprises a pull tab.  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the pull tab of Sandell to the suction cup of Huber.  Doing so would facilitate easy removal from the supporting surface (Sandell Column 3 Lines 7-11).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Huber (US 5600864) in view of Biagoiotti (US2014/0284439).
Regarding claim 3, Huber discloses the scrubbing device of claim 1. Huber fails to explicitly disclose wherein the suction cup is three inches in diameter.  
Biagiotti teaches a bathing instrument which is held up by a suction cup and the suction cup is 2.5-3.5 inches (Paragraph [0052]).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the size of the suction cups of Huber to be approximately 3 inches as taught by Biagiotti.  Such a modification would involve a mere change in the size of a component and a change in size is generally recognized as being within the level of ordinary skill in the art (see MPEP2144.04). Changing the size of the suction cup would affect the amount of force the scrubbing device could take before falling off the wall.  Further, in Paragraph [0014] of the instant application, there is no discussed criticality in the size of the suction cup.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R RODGERS whose telephone number is (313)446-4849. The examiner can normally be reached Monday thru Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THOMAS RAYMOND RODGERS/Examiner, Art Unit 3723